 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JONATHAN M. HAUCK
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 5   202-616-3173 (v)
     202-307-0054 (f)
 6   E-mail:        jonathan.m.hauck@usdoj.gov
                    Western.taxcivil@usdoj.gov
 7
     Attorneys for the United States of America
 8

 9                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,              )
                                             )              Case No. 1:18-cv-01318-AWI-SKO
12             Plaintiff,                    )
                                             )
13             v.                            )
                                             )              STIPULATION TO PRIORITY
14    PAUL D. WELDON,                        )              BETWEEN UNITED STATES AND
      STATE OF CALIFORNIA FRANCHISE          )              THE STATE OF CALIFORNIA
15    TAX BOARD,                             )              FRANCHISE TAX BOARD AND
      THE COUNTY OF FRESNO, AND               )             PROPOSED ORDER
16    THE CITY OF FRESNO                     )
                                             )
17             Defendants.                   )
      _______________________________________)
18
            Pursuant to L.R. 137 and L.R. 143, Plaintiff, the United States of America, and defendant
19
     the State of California Franchise Tax Board (FTB) agree as follows:
20
            1.     This Stipulation concerns the real property described in paragraph 8 of the United
21
     States’ Complaint in this case. (ECF No. 1) The real property is known as the “Subject
22
     Property.” The Subject Property is located within Fresno County.
23


                                                    1
24

25
 1          2.      Both the United States and the FTB have an interest in the Subject Property by

 2   virtue of recorded liens which encumber the Subject Property. In the event the Subject Property

 3   is sold, the United States and the FTB agree that proceeds of sale shall be applied to satisfy any

 4   property taxes on the Subject Property, which is due and payable, before being applied to satisfy

 5   any taxes owed to the United States or the FTB.

 6          3.      After the property taxes on the Subject Property are satisfied, the United States

 7   and FTB agree that the funds will then be applied to Mr. Weldon’s outstanding income tax

 8   liabilities as follows: first, to the FTB for Mr. Weldon’s total outstanding income liabilities for

 9   tax years 2000 and 2003; second, to the United States for Mr. Weldon’s total outstanding income

10   tax liabilities for tax years 2000, 2002, 2003, 2004, 2005, 2006, and 2007; third to the FTB for

11   Mr. Weldon’s total outstanding income liabilities for tax years 2007, 2008, 2009, and 2010;

12   fourth, to the United States for Mr. Weldon’s total outstanding income tax liability for tax year

13   2008; fifth, to the FTB for Mr. Weldon’s total outstanding income liabilities for tax years 2011

14   and 2012; sixth, to the United States for Mr. Weldon’s total outstanding income tax liabilities for

15   tax years 2010, 2012, and 2013; and finally, if any amounts are left over after payment of all

16   other liability and/or lienholders, the remaining funds from the sale will be sent to the FTB for

17   Mr. Weldon’s total outstanding income tax liability for tax years 2004, 2005, and 2006. The

18   parties agree to exchange current payoff information for each tax year at issue upon the sale of

19   the Subject Property in order to file a joint proposed order of distribution.

20          4.      The parties agree to bear their own costs and fees.

21          5.      The FTB received a copy of the United States’ Complaint, waived the service of

22   summons (ECF No. 14), and agrees that this Court has jurisdiction over the res of the Subject

23   Property.


                                                       2
24

25
 1          6.      Except as stated herein, the FTB consents to judgment as requested in the United

 2   States’ Complaint.

 3          7.      The FTB was named as a defendant in this action under 26 U.S.C. § 7403(b). The

 4   United States claims no monetary relief against the FTB in this action. Unless otherwise ordered

 5   by the Court, the FTB is excused from further participation in this case until such time as a

 6   proposed order of distribution may be filed. The FTB agrees to be bound by the judgment in this

 7   case, which shall incorporate the terms of this stipulation.

 8

 9   //

10

11   //

12

13   //

14

15   //

16

17   //

18

19   //

20

21   //

22

23


                                                       3
24

25
 1           8.     The United States and the FTB jointly request that the Court approve this

 2   stipulation.

 3           DATED this 21st day of February, 2020.

 4                                                       Respectfully submitted,

 5                                                       RICHARD E. ZUCKERMAN
                                                         Principal Deputy Assistant Attorney General
 6
                                                         /s/ Jonathan Hauck
 7                                                       JONATHAN M. HAUCK
                                                         Trial Attorney, Tax Division
 8                                                       U.S. Department of Justice
                                                         P.O. Box 683
 9                                                       Washington, D.C. 20044
                                                         202-616-3173 (v)
10                                                       202-307-0054 (f)
                                                         Jonathan.m.hauck@usdoj.gov
11
                                                         Attorneys for the United States of America
12
                                                         Xavier Becerra
13                                                       Attorney General of California
                                                         Molly K. Mosley
14                                                       Supervising Deputy Attorney General

15                                                       /s/Craig D. Rust
                                                         Craig D. Rust
16                                                       Deputy Attorney General
                                                         (As authorized on February 21, 2020)
17                                                       1300 I Street, P.O. Box 944255
                                                         Sacramento, CA 94244-2550
18
                                                         Attorneys for the State of California
19                                                       Franchise Tax Board

20   IT IS SO ORDERED.

21   Dated: February 21, 2020
                                                SENIOR DISTRICT JUDGE
22

23


                                                    4
24

25
 1

 2

 3
                                       CERTIFICATE OF SERVICE
 4
            I hereby certify that on this 21st day of February, 2020, I electronically filed the
 5
     foregoing document with the Clerk of Court using the CM/ECF system and mailed the document
 6
     by United States Postal Service to the following:
 7

 8   Paul D. Weldon
     P.O. Box 9094
     Fresno, CA 93790
 9
     Jon Marple
10   Aegis Tax Defense, LLC
     20821 D Eva Street, Suite 82
11   Montgomery, Texas 77356

12   Attorney for Paul D. Weldon

     Craig D. Rust
13   Deputy Attorney General
     Business & Tax Section, Room 1060-6
14   Office of the Attorney General
     1300 I Street, P.O. Box 944255
15   Sacramento, CA 94244-2550
16   Attorney for the State of California Franchise Tax Board
17   Peter Wall
     Deputy County Counsel
18   2220 Tulare St., 5th Floor
     Fresno, CA 93721
19
     Attorney for the County of Fresno
20

21                                                         /s/ Jonathan M. Hauck
                                                           JONATHAN M. HAUCK
22                                                         Trial Attorney, Tax Division
                                                           U.S. Department of Justice
23


                                                      5
24

25
